 


110 HRES 1491 EH: Providing for consideration of motions to suspend the rules, and for other purposes.
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1491 
In the House of Representatives, U. S.,

September 25, 2008
 
RESOLUTION 
Providing for consideration of motions to suspend the rules, and for other purposes. 
 
 
That it shall be in order at any time on the legislative day of September 25, 2008, for the Speaker to entertain motions that the House suspend the rules relating to the following measures: 
(1)The bill (H.R. 928) to amend the Inspector General Act of 1978 to enhance the independence of the Inspectors General, to create a Council of the Inspectors General on Integrity and Efficiency, and for other purposes.  
(2)The bill (S. 2324) to amend the Inspector General Act of 1978 (5 U.S.C. App.) to enhance the Offices of the Inspectors General, to create a Council of the Inspectors General on Integrity and Efficiency, and for other purposes.  
(3)The bill (S. 1046) to modify pay provisions relating to certain senior-level positions in the Federal Government, and for other purposes.  
(4)The bill (H.R. 6045) to amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to extend the authorization of the Bulletproof Vest Partnership Grant Program through fiscal year 2012.  
(5)The concurrent resolution (H. Con. Res. 214) expressing the sense of Congress that the President should grant a posthumous pardon to John Arthur Jack Johnson for the 1913 racially motivated conviction of Johnson, which diminished his athletic, cultural, and historic significance, and tarnished his reputation.  
(6)The bill (H.R. 4120) to amend title 18, United States Code, to provide for more effective prosecution of cases involving child pornography, and for other purposes.  
(7)A bill relating to webcasting.  
(8)The bill (H.R. 1777) to amend the Improving America's Schools Act of 1994 to make permanent the favorable treatment of need-based educational aid under the antitrust laws.  
(9)A bill relating to India nuclear cooperation.  
(10)The bill (H.R. 176) to authorize the establishment of educational exchange and development programs for member countries of the Caribbean Community (CARICOM).  
(11)The bill (H.R. 2553) to amend the State Department Basic Authorities Act of 1956 to provide for the establishment and maintenance of existing libraries and resource centers at United States diplomatic and consular missions to provide information about American culture, society, and history, and for other purposes.  
(12)The bill (H.R. 3202) to amend the Foreign Service Act of 1980 to extend comparability pay adjustments to members of the Foreign Service assigned to posts abroad, and to amend the provision relating to the death gratuity payable to surviving dependents of Foreign Service employees who die as a result of injuries sustained in the performance of duty abroad.  
(13)The bill (S. 3426) to amend the Foreign Service Act of 1980 to extend comparability pay adjustments to members of the Foreign Service assigned to posts abroad, and to amend the provision relating to the death gratuity payable to surviving dependents of Foreign Service employees who die as a result of injuries sustained in the performance of duty abroad.  
(14)The bill (S. 3052) to provide for the transfer of naval vessels to certain foreign recipients.  
(15)The bill (H.R. 2798) to reauthorize the programs of the Overseas Private Investment Corporation, and for other purposes.  
(16)The bill (H.R. 3887) to authorize appropriations for fiscal years 2008 through 2011 for the Trafficking Victims Protection Act of 2000, to enhance measures to combat trafficking in persons, and for other purposes.  
(17)The bill (H.R. 1157) to amend the Public Health Service Act to authorize the Director of the National Institute of Environmental Health Sciences to make grants for the development and operation of research centers regarding environmental factors that may be related to the etiology of breast cancer.  
(18)The bill (H.R. 6568) to direct the Secretary of Health and Human Services to encourage research and carry out an educational campaign with respect to pulmonary hypertension, and for other purposes.  
(19)The bill (H.R. 3232) to establish a non-profit corporation to communicate United States entry policies and otherwise promote tourist, business, and scholarly travel to the United States.  
(20)The bill (H.R. 3402) to require accurate and reasonable disclosure of the terms and conditions of prepaid telephone calling cards and services.  
(21)The bill (H.R. 1283) to amend the Public Health Service Act to provide for arthritis research and public health, and for other purposes.  
(22)The bill (S. 1382) to amend the Public Health Service Act to provide for the establishment of an Amyotrophic Lateral Sclerosis Registry.  
(23)The bill (S. 1810) to amend the Public Health Service Act to increase the provision of scientifically sound information and support services to patients receiving a positive test diagnosis for Down syndrome or other prenatally and postnatally diagnosed conditions.  
(24)The bill (S. 2932) to amend the Public Health Service Act to reauthorize the poison center national toll-free number, national media campaign, and grant program to provide assistance for poison prevention, sustain the funding of poison centers, and enhance the public health of people of the United States.  
(25)The bill (H.R. 1343) to amend the Public Health Service Act to provide additional authorizations of appropriations for the health centers program under section 330 of such Act, and for other purposes.  
(26)The bill (S. 901) to amend the Public Health Service Act to reauthorize the Community Health Centers program, the National Health Service Corps, and rural health care programs.  
(27)The bill (H.R. 477) to amend the Public Health Service Act to strengthen education, prevention, and treatment programs relating to stroke, and for other purposes.  
(28)The bill (S. 999) to amend the Public Health Service Act to improve stroke prevention, diagnosis, treatment, and rehabilitation.  
(29)The bill (H.R. 507) to establish a grant program to provide vision care to children, and for other purposes.  
(30)The bill (S. 1117) to establish a grant program to provide vision care to children, and for other purposes.  
(31)The bill (H.R. 545) to amend the Omnibus Crime Control and Safe Streets Act of 1968 to clarify that territories and Indian tribes are eligible to receive grants for confronting the use of methamphetamine.  
(32)The bill (S. 85) to amend the Omnibus Crime Control and Safe Streets Act of 1968 to clarify that territories and Indian tribes are eligible to receive grants for confronting the use of methamphetamine.  
(33)The bill (S. 267) to amend the Omnibus Crime Control and Safe Streets Act of 1968 to clarify that territories and Indian tribes are eligible to receive grants for confronting the use of methamphetamine.  
(34)The bill (H.R. 970) to amend the Federal Food, Drug, and Cosmetic Act with respect to the distribution of the drug dextromethorphan, and for other purposes.  
(35)The bill (S. 1378) to amend the Federal Food, Drug, and Cosmetic Act with respect to the distribution of the drug dextromethorphan, and for other purposes.  
(36)The bill (S. 3549) to amend title XIX of the Social Security Act to provide additional funds for the qualifying individual (QI) program, and for other purposes.  
(37)The bill (S. 906) to prohibit the sale, distribution, transfer, and export of elemental mercury, and for other purposes.  
(38)The bill (H.R. 1534) to prohibit certain sales, distributions, and transfers of elemental mercury, to prohibit the export of elemental mercury, and for other purposes.  
(39)The resolution (H. Res. 1333) supporting the goals and ideals of Tay-Sachs Awareness Month.  
(40)The bill (H.R. 6460) to amend the Federal Water Pollution Control Act to provide for the remediation of sediment contamination in areas of concern, and for other purposes.  
(41)The bill (S. 2080) to amend the Federal Water Pollution Control Act to ensure that sewage treatment plants monitor for and report discharges of raw sewage, and for other purposes.  
(42)The bill (H.R. 2452) to amend the Federal Water Pollution Control Act to ensure that publicly owned treatment works monitor for and report sewer overflows, and for other purposes.  
(43)The bill (S. 2844) to amend the Federal Water Pollution Control Act to modify provisions relating to beach monitoring, and for other purposes.  
(44)The bill (H.R. 2537) to amend the Federal Water Pollution Control Act relating to beach monitoring, and for other purposes.  
 
Lorraine C. Miller,Clerk.
